y




                                      MANDATE

                                  Court of Appeals
                             First District of Texas
                                  NO. 01-11-00333-CV

ANDREW WHALLON, DAHLIA GARCIA AND RICHARD GRAYSHAW, Appellants

                                             V.
                          THE CITY OF HOUSTON, Appellee

    Appeal from the 270th District Court of Harris County. (Tr. Ct. No. 2008-51588).


TO THE 270TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 5th day of February 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                      This case is an appeal from the final judgment signed by
              the trial court on January 21, 2011. After submitting the case
              on the appellate record and the arguments properly raised by
              the parties, the Court holds that there was reversible error in
              the portion of the trial court’s judgment entered against
              appellants Dahlia Garcia and Richard Grayshaw.
              Accordingly, the Court reverses this portion of the trial court’s
              judgment. The Court further renders judgment that appellee
              The City of Houston take nothing against appellants Dahlia
              Garcia and Richard Grayshaw.

                     The Court further holds that there was no reversible
              error in the remaining portions of the trial court’s judgment.
              Therefore, the Court affirms the remaining portions of the trial
              court’s judgment.

                     The Court orders that the appellant, Andrew Whallon,
              pay one half of the appellate costs. The Court orders that the
              appellee, The City of Houston, pay one half of the appellate
              costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered February 5, 2015.

              Panel consists of Chief Justice Radack and Justices Jennings
              and Keyes. Opinion delivered by Chief Justice Radack.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




April 17, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT